Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current application is a CON of application number 17/077,073 which is a US Patent Number 11,316,750 B1.
This NOA is in response to the eTD filed on 8/1/2022.
Terminal Disclaimer
The terminal disclaimer filed on 8/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the previous prosecution for the obvious variant of the allowed claims in the parent application, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. 
In addition to the cites prior art in previous office actions, Zeng et al. (US 2019/0268366 A1, noted in the IDS from 11/30/2021) appears to describe in Figure 7 what they call a spider web chart representing scores for multiple dimensions, an image similar to the network profile image in the claimed invention. However, Zeng does not provide support for all of the limitations in the amended claims. Other documents cited in the IDS from 11/30/2021 relates analyzing risks and vulnerabilities but do not provide support for all of the limitations in the amended claims. The limitations in the amended claims distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441